Title: James Madison to James Monroe, 26 February 1828
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier.
                                
                                 Feby. 26. 1828
                            
                        

                        Your two letters of the 13 & 15th. inst came together by the last mail (Sunday evening) too late to
                            be answered by its return on Monday morning. I had recd. the printed circular of Judge Brooke notifying our Electoral
                            nominations, on thursday last, but in the night, and not to be answered by the return Mail, which passes our post office,
                            between 5 & 6 miles distant, by day light. The printed date of the letter was the 8th. the post mark at Richmond,
                            the 17th. inst. There was the loss of a day on the road, occasioned by high waters, and a loss of two days instead of one
                            in my answer occasioned, by the two days intervening between the mails of Friday & Monday, an intervention of one
                            day only occurring to the two other Mails of the week. It follows that my answer will not have arrived at Richmond untill
                            this afternoon or evening (tuesday) unless quickened by a casual conveyance from Orange C. House of which the post master
                            there was desired to take advantage. I calculate that your answer will be at Richmond about the same time.
                        The delay in giving us notice has been remarkable. The "Resolution of the Meeting", the only plea for it,
                            could not have required a postponement of the notice till the printed documents could accompany it. It ought rather to
                            have been hastened that the answers, might ascertain the accepting individuals to whom the
                            documents when printed ought to be forwarded. The course pursued, has been misjudged, and will probably receive adversary
                            Comments proving it to be so. To us it has been particularly unpleasant, from the awkward position into which it threw us
                            before the public, and from the task delicate as troublesome, of answering friendly letters addressed to us on the
                            occasion. It may happen too that our Public answers are not to escape Newspaper remarks for which neither of us have any
                            appetite
                        We are truly concerned for the indisposition of Mrs. Monroe. Accept our best wishes for the restoration of
                            her health, & for all happiness to you both.

                        
                            
                                James Madison
                            
                        
                    